IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 28 WAL 2016
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
              v.                            :
                                            :
                                            :
GERALD DENNELL GREEN,                       :
                                            :
                    Petitioner              :


                                       ORDER



PER CURIAM

       AND NOW, this 3rd day of May, 2016, the Petition for Allowance of Appeal is

DENIED.



       Justices Donohue and Wecht did not participate in the consideration or decision

of this matter.